         Case 2:18-cr-00383-APG-EJY Document 55 Filed 06/01/20 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     MONIQUE KIRTLEY
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Monique_Kirtley@fd.org
 6
 7   Attorney for Arlandell Moore

 8
                                 UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                           Case No. 2:18-CR-383-APG-EJY

12                  Plaintiff,                               STIPULATION TO CONTINUE
                                                               SENTENCING HEARING
13          v.
                                                                    (First Request)
14   ARLANDELL MOORE,

15                  Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18   Trutanich, United States Attorney, and Brian Y. Whang, Assistant United States Attorney,
19   counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
20   and Monique Kirtley, Assistant Federal Public Defender, counsel for Arlandell Moore, that the
21   Sentencing Hearing currently scheduled on July 7, 2020 at 2:30 pm, be vacated and continued
22   to a date and time convenient to the Court, but no sooner than ninety (90) days.
23          This Stipulation is entered into for the following reasons:
24          1.      Defense counsel will be out on medical leave form June 2, 2020 to September
25   2, 2020.
26          2.      The defendant is not in custody and agrees with the need for the continuance.
       Case 2:18-cr-00383-APG-EJY Document 55 Filed 06/01/20 Page 2 of 3




 1        3.     The parties agree to the continuance.
 2        This is the first request for a continuance of the sentencing hearing.
 3        DATED this 1st day of June, 2020.
 4
 5   RENE L. VALLADARES                             NICHOLAS A. TRUTANICH
     Federal Public Defender                        United States Attorney
 6
 7      /s/ Monique Kirtley                            /s/ Brian Y. Whang
     By_____________________________                By_____________________________
 8   MONIQUE KIRTLEY                                BRIAN Y. WHANG
     Assistant Federal Public Defender              Assistant United States Attorney
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                    2
         Case 2:18-cr-00383-APG-EJY Document 55 Filed 06/01/20 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                          Case No. 2:18-CR-383-APG-EJY
 4
                   Plaintiff,                           ORDER
 5
            v.
 6
     ARLANDELL MOORE,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the sentencing hearing currently scheduled

11   for Tuesday, July 7, 2020 at 2:30 p.m., be vacated and continued to October 6, 2020 at the

12   hour of 10:30 a.m. in Courtroom 6C; or to a time and date convenient to the court.

13          DATED this 1st day of June, 2020.

14
15
                                                 UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                    3
